Name: Commission Regulation (EC) No 2225/2002 of 13 December 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards the sugar sector for Madeira and the rice sector for the Canary Islands
 Type: Regulation
 Subject Matter: beverages and sugar;  regions and regional policy;  regions of EU Member States;  trade;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|32002R2225Commission Regulation (EC) No 2225/2002 of 13 December 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards the sugar sector for Madeira and the rice sector for the Canary Islands Official Journal L 338 , 14/12/2002 P. 0015 - 0017Commission Regulation (EC) No 2225/2002of 13 December 2002amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards the sugar sector for Madeira and the rice sector for the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(1), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(2), as last amended by Commission Regulation (EC) No 1922/2002(3), and in particular Article 3(6) thereof,Whereas:(1) Commission Regulation (EC) No 21/2002(4), as last amended by Regulation (EC) No 2205/2002(5), establishes the forecast supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001(6), (EC) No 1453/2001 and (EC) No 1454/2001.(2) The forecast supply balance for sugar per calendar year provides for an annual quantity of 6200 tonnes for Madeira and 6500 tonnes for the Azores. Information provided by the Portuguese authorities, in particular the figures on licences already issued and consignments of soft drinks to the Azores, suggests that the quantity of 6200 tonnes may be insufficient to cover Madeiras licence needs. The quantity should therefore be increased to 6800 tonnes.(3) The forecast supply balance for rice per calendar year provides for an annual quantity of 13000 tonnes for the Canary Islands. Information provided by the Spanish authorities shows that this quantity of 13000 tonnes will be insufficient to cover the rice requirements of the Canary Islands. The quantity should therefore be increased to 13700 tonnes.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committees for sugar and cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 21/2002 is amended as follows:1. in Annex II - "MADEIRA - THE AZORES" - Part 6 is replaced by the table in Annex I to this Regulation;2. in Annex III - "CANARY ISLANDS" - Part 2 is replaced by the table in Annex II to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 26.(2) OJ L 198, 21.7.2001, p. 45.(3) OJ L 293, 29.10.2002, p. 11.(4) OJ L 8, 11.1.2002, p. 15.(5) OJ L 337, 13.12.2002, p. 15.(6) OJ L 198, 21.7.2001, p. 11.ANNEX I"Part 6SugarForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>>TABLE>"ANNEX II"Part 2RiceForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"